NUMBER 13-09-093-CR

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG

ISMAEL SALINAS VALADEZ,                                               Appellant,

                                        v.

THE STATE OF TEXAS,                                                    Appellee.


                  On appeal from the 105th District Court
                        of Kleberg County, Texas.


                       MEMORANDUM OPINION
                Before Justices Rodriguez, Garza, and Vela
                  Memorandum Opinion by Justice Vela
      Appellant, Ismael Salinas Valadez, was placed on community supervision for the
criminal offense of possession of marijuana less than 2,000 pounds but more than 50
pounds. See TEX. HEALTH & SAFETY CODE ANN. § 481.121(b)(5) (Vernon 2003). On March
14, 2008, the State filed a motion to revoke Salinas’ probation alleging that he had
committed numerous violations, including being convicted of two additional felonies. On
January 6, 2009, Salinas pleaded “true” to all allegations. After a hearing, the trial court
revoked Salinas’ supervision and sentenced him to four years’ imprisonment in the
Institutional Division of the Texas Department of Criminal Justice. Concluding that "there
are no meritorious issues for appeal," appellant's counsel has filed a brief in which he
reviewed the merits, or lack thereof, of the appeal. The State has not filed a brief. We
affirm.
                            I. Compliance with Anders v. California
          Appellant's court-appointed counsel filed an Anders brief in which he has concluded
that there are no appealable issues for this Court to consider. See Anders v. California,
386 U.S. 738, 744 (1967). Appellant's brief meets the requirements of Anders. See id.
at 744-45; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978); see
also In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) ("In Texas, an
Anders brief need not specifically advance 'arguable' points of error if counsel finds none,
but it must provide record references to the facts and procedural history and set out
pertinent legal authorities.") (citing Hawkins v. State, 112 S.W.3d 340, 343-44 (Tex.
App.–Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex.
Crim. App. 1991). In compliance with Anders, following his review of the Court's file and
the transcripts, his research, and his correspondence with appellant, counsel presented
a professional evaluation of the record including, among other things, a review of grand
jury proceedings, pre-trial motions, research and investigation, competency, sentencing,
right to present evidence during the guilt/innocence and punishment stages, and right to

                                               2
appeal. See Anders, 386 U.S. at 744; Currie v. State, 516 S.W.2d 684, 684 (Tex. Crim.
App. 1974); see also High, 573 S.W.2d at 812.
        Counsel has informed this Court that he has reviewed the appellate record and
concluded there are no arguable grounds for reversal. He has also informed this Court
that he provided appellant with a copy of the transcripts in his case, a copy of the brief, and
notified appellant of his right to review the record and to file a pro se response to counsel's
brief and motion to withdraw within thirty days.1 See In re Schulman, 252 S.W.3d at 409
n.23. More than an adequate period of time has passed, and appellant has not filed a pro
se response. See In re Schulman, 252 S.W.3d at 409; see also Anders, 386 U.S. at 744-
45; Stafford, 813 S.W.2d at 509; High, 573 S.W.2d at 813.
                                         II. Independent Review
        The United States Supreme Court advised appellate courts that upon receiving a
"frivolous appeal" brief, they must "conduct ‘a full examination of all the proceedings to
decide whether the case is wholly frivolous.’" Penson v. Ohio, 488 U.S. 75, 80 (1988)
(quoting Anders, 386 U.S. at 744); see Ybarra v. State, 93 S.W.3d 922, 926 (Tex.
App.–Corpus Christi 2002, no pet.). Accordingly, we have carefully reviewed the record
and have found nothing that would arguably support an appeal. See Bledsoe v. State, 178
S.W.3d 824, 826 (Tex. Crim. App. 2005); Stafford, 813 S.W.2d at 509. We agree with
counsel that the appeal is wholly frivolous and without merit. See Bledsoe, 178 S.W.3d at
827-28 ("Due to the nature of Anders briefs, by indicating in the opinion that it considered
the issues raised in the briefs and reviewed the record for reversible error but found none,



         1
           The Texas Court of Criminal Appeals has held that " th e p ro se response need not comply with the
rules of appellate procedure in ord e r to b e co n si dered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider i n d e ci ding whether the case
presents any meritorious issues." In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008) (quoting
Wilson v. State, 955 S.W.2d 693, 696-97 (Tex. App.–Waco 1997, no pet.)).
                                                       3
the court of appeals met the requirements of Texas Rule of Appellate Procedure 47.1.").
                                                   III. Conclusion
      The judgment of the trial court is affirmed. In accordance with Anders, appellant's
attorney has asked this Court for permission to withdraw as counsel for appellant. See
Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery
v. State, 903 S.W.2d 776, 779-80 (Tex. App.–Dallas 1995, no pet.) (noting that "[i]f an
attorney believes the appeal is frivolous, he must withdraw from representing the appellant.
To withdraw from representation, the appointed attorney must file a motion to withdraw
accompanied by a brief showing the appellate court that the appeal is frivolous.") (citations
omitted)). We grant his motion to withdraw. Within five days of the date of this Court's
opinion, counsel is ordered to send a copy of the opinion and judgment to appellant and
to advise appellant of his right to file a petition for discretionary review.2 See TEX. R. APP.
P. 48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d
670, 673 (Tex. Crim. App. 2006).


                                                                  ROSE VELA
                                                                  Justice

Do not publish.
TEX. R. APP. P. 47.2(b).
Memorandum Opinion delivered and
filed this 30th day of July, 2009.


           2
             No substitute counsel will be appointed. S h o u l d a p p e l l a nt wish to seek further review of this case
by the Texas Court of Criminal Appeals, he must eith e r retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. A n y p e ti ti o n for discretionary review must be filed
within thirty days from the date of either thi s opinion or the last timely motion for rehearing that was overruled
by this court. See T EX. R. A PP. P. 68.2. Any petition for discretionary review must be filed with th i s co u rt,
after which it wil l b e fo rwa rd ed to the Texas Court of Criminal Appeals. See T EX. R. A PP. P. 68.3; 68.7. Any
petiti o n fo r discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure. See T EX. R. A PP. P. 68.4.
                                                            4